Citation Nr: 1432898	
Decision Date: 07/23/14    Archive Date: 07/29/14

DOCKET NO.  11-05 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for a back disability; and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to May 1964.
This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Board has not only viewed the Veteran's physical claims file, but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  


FINDINGS OF FACT

1.  By an April 2008 rating decision, the RO denied reopening service connection for a back disability.  The Veteran did not appeal that decision or submit new and material evidence.

2.  Evidence received since the April 2008 rating decision is new and raises a reasonable possibility of substantiating the claim of service connection for a back disability.

3.  There is not clear and unmistakable evidence that the Veteran's preexisting back condition was not aggravated by service. 
 

CONCLUSIONS OF LAW

1.  The April 2008 RO decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

2.  New and material evidence has been received since the April 2008 rating decision to reopen the Veteran's claim for service connection for a back disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The criteria for service connection for a back disability have been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed, unless it is inherently false or untrue.  Duran v. Brown, 7 Vet. App. 216, 220 (1994), Justus v. Principi, 3 Vet. App. 510, 513 (1991).

In April 2008, the RO declined to reopen the Veteran's claim for entitlement to service connection for a back disability because the evidence did not show the Veteran's preexisting back condition was permanently worsened during service.  

The Veteran submitted a letter from "Dr. D.B." of the Orthopedic Center diagnosing the Veteran with L5 spondylolysis and facet arthropathy.  Dr. D.B. stated that the injury the Veteran sustained during service "is definitely what has led to his chronic back pain, although he was born with spondylolysis."  Dr. D.B. also described the Veteran's condition as getting "worse" during service.

Therefore, the additional evidence received since the April 2008 rating decision has not been previously submitted to VA and relates to whether the Veteran's pre-existing back condition permanently worsened during service.  Such evidence is not redundant and raises a reasonable possibility of substantiating the claim for service connection for a lumbosacral strain.  As a result, the evidence is new and material and the claim for entitlement to service connection for a lumbosacral strain must be reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  



Service Connection

Having reopened the Veteran's claim, the Board now turns its attention to readjudicating the claim on its underlying merits.  As an initial matter, the Board notes that the Veteran is not prejudiced by the Board's proceeding to de novo review on the issue of entitlement to service connection for a lumbosacral strain because the RO's February 2011 adjudication in this matter included de novo review (as well as the development necessary for de novo review).  See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a)(2013).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

The law also provides that a veteran is presumed to have been in sound condition when examined, accepted and enrolled in service, except for defects noted at the time of entrance, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).

In order to rebut the presumption of soundness, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (2003); see also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).
A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable evidence (obvious and manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service. This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  However, aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence in the record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b).

The Veteran contends that he injured his back during service, to include an injury during training in which a heavy object fell on top of him.  He maintains that his back problems did not exist before active duty and that his symptoms have worsened over time.

Service treatment records contain a December 1963 entrance examination in which the Veteran's spine was assessed as clinically normal.  The summary of defects and diagnoses was blank.  In other words, there was no indication of any back disability noted at entry.

Subsequent treatment records from April 1964 indicated the Veteran had intermittent low back pain for the past seven months, which would pre-date service.  An examination from August 1964 also references back pain prior to service due to a fall out of a vehicle.  In a March 2005 statement, the Veteran confirmed he had an accident about seven months before entering service, but he only bruised his shoulder, which healed quickly.  He reiterated he had no back complaints prior to the in-service injury on April 8, 1964.

However, in the March 2009 letter, "Dr. D.B." indicated the Veteran was born with spondylolysis.  Therefore, while the Board acknowledges the Veteran's assertion that notations of generalized pain prior to service should not negate the normal clinical evaluation of his spine upon entry, Dr. D.B.'s statements indicate that the Veteran had a pre-service back disability.  Indeed, the Veteran was discharged from active service, less than six months after enlistment, for the very disability he is now claiming for service connection - his back - which Dr. D.B. described as existing prior to service.

Consequently, the Board must now address whether the Veteran's back disability was permanently aggravated by active service.  

Service treatment records show the Veteran first received treatment for low back pain on April 8, 1964.  The Veteran physician noted "marked limitation of motion" and diagnosed acute lumbosacral strain.  The physician also noted straight leg raising to 70 degrees.  The Veteran was placed on light duty for five days.  There were four more treatment notes for the month of April, which showed straight leg raising reduced to no less than 45 degrees and referenced physical therapy.  The Veteran's orthopedic consultation resulted in a diagnosis of spondylolysis and a finding that he was unfit for induction due to a condition that existed prior to entry into service.   

In filing his claim, the Veteran indicated that when seeking treatment for his injury, he was told he had a birth defect and "all treatment stopped."  However, he has reported continued pain since service, and the record reflects that the Veteran first applied for service connection for a back disability in June 1954, just one month after discharge.

In March 2009, the Veteran consulted Dr. D.B. regarding his lumbar spine condition.  Dr. D.B. reviewed the Veteran's service treatment records.  He indicated that in-service physical therapy made the condition "worse" and that "the injury he sustained in the military is definitely what has led to his chronic back pain, although he was born with spondylolysis."  Dr. D.B. explained that spondylolysis can be remain asymptomatic but that the Veteran's military injury "certainly" caused his chronic symptoms, noting the Veteran's report of continuous back pain since service separation.  

In sum, while the evidence shows that the Veteran had a preexisting back condition, the Board accepts that he sustained an injury to the spine in service that resulted in an increase in severity of the condition.  Therefore, the Board finds that there is no clear and unmistakable evidence, obvious or manifest, that the Veteran's back disability was not aggravated by service.  As a result, service connection for a back disability must be granted. 

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 2107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); Dingess/Harman v. Nicholson, 19 Vet.  App. 473 (2006).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  


ORDER

New and material evidence having been received; entitlement to service connection for a lumbosacral strain is reopened.  

Service connection for a back disability is granted.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


